DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe et al. (WO 2018/009870) as applied to claims above, and further in view of Teich et al. (US 2008/0014571).

Regarding claims 14, 16-17 and 20-21  Beebe et al. discloses a method for performing metabolic measurements on a cell population in non-contact co-culture, (See Beebe Abstract, Pg. 7 Lines 1-26) the method comprising the steps of:
placing a first cell population in a first well of a multiwell plate; (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a first cell type is placed in a first well 12 of a multiwell plate)
placing a second cell population in a second well of the multiwell plate, (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a second cell type is placed in a second well 26 of a multiwell plate)
wherein the multiwell plate comprises at least one channel that interconnects the first well and the second well so as to allow liquid to pass; (See Beebe Figs. 1A-1B and Page 10 Line 7- Page 11 Line 25 wherein the multiwell plate comprises a channel 38 which interconnects the first well 12 to the second well 26 to allow liquid to pass.)


sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population in order to perform a drug screening assay . (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein one or more metabolic measurements, i.e. measurement of analyte presence/levels that show metabolic activity has occurred in the first cell population, are performed of the first cell population.)

Beebe discloses all the claim limitations as set forth above as well as the method wherein detection is performed but does not specifically disclose the type of detection and equipment utilized to perform the drug screening.

Teich et al. discloses a device and method for measuring cell cultures within a multiwell plate  and performing drug screening wherein during measurements a probe is inserted into each well of the microwell plate such that it prevents movement of liquid medium to or from the first cell population, before or during the measuring of the first cell population and forms a reduced volume after a culture period and before or during the measuring of the first cell population. (See Teich [0056] wherein a sensor is inserted into each well of a multiwell plate and seats with a surface of the well to prevent movement of fluid in the well and define a reduced volume during measurement. The method of measurement comprises adding a marker to a liquid medium contained in each well.  (See Teich wherein the sensor includes fluorophore probes which are inserted into the liquid medium.)

Teich also discloses that the device is utilized to perform measurements of oxygen consumption rate, i.e. changes in oxygen consumption, in order to perform drug screening. (See Teich [0059] and [0089]-[0092] wherein multiple measurements of oxygen consumption rate and performed utilizing the device and thus a measurement of a change in oxygen consumption is measured. Such measurements are micro-respirometry measurements)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sensor arranged in each well of a multiwell plate of Beebe that prevents fluid movement and defines a smaller fluid volume while measuring cells adhered on the bottom surface of the wells utilizing makers added to liquid media and performing oxygen consumption measurements as described by Teich because doing so allows measurements of metabolic activity and drug screening as is required by Beebe and such a probe improves the ability to detect changes in a well as would be desirable in the device and method of modified Beebe.

Regarding claim 15 modified Beebe discloses all the claim limitations as set forth above as well as the method wherein the liquid medium is allowed to move for a co-culture period, and the first cell population is measured after the co-culture period is ended. (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein the liquid medium is allowed to move for a co-culture period and measurement is performed after co-culture period is ended, i.e. once a measurement is performed co-culture is ended.)



Regarding claim 19 modified Beebe discloses all the claim limitations as set forth above as well as the method further comprising adding a marker to the liquid medium. (See Beebe Figs. 12-18 Page 2 Lines 25-35 and Page 10 Line 7- Page 11 Line 25 wherein various detectable substances including reagents, i.e. makers, are added to the liquid medium)


Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

Applicant argues “the Examiner has failed to establish a motivation to combine Beebe and Teich with a reasonable expectation of successfully arriving at the claimed invention. 
Teich is directed to a device for that can measure a property of a cell culture in a well. Teich, paragraph [0001]. Teich is not directed to a multi-well plate for co-culturing. In fact, as can be seen Figs. 2a and 2b, the multi-well plates do not include channels between adjacent wells to allow for co-culturing of cells, as required by Beebe. The Examiner failed to provide any articulated reasonings as to the motivation for a skilled person to use the sensor of Teich in the co-culture method of Beebe. 
Teich discloses that sensors are disposed in a cell medium so "as to improve the ability of the sensor to detect changes in the concentration of an analyte in the media about the cells." Teich, paragraph [0054]. 
The Examiner's rationale of providing a sensor from Teich in the method of Beebe  "because it allows measurements of metabolic activity" is an overly broad reason. As set forth above, Beebe does not teach or suggest measurements of metabolic activities. Solely for the sake of discussion, even if it did, there are an infinite number of different metabolites and solutions for taking measurements of metabolic activity that do not lead to Teich. Rather, the Examiner's rationale is tantamount to pointing to a forest without a blaze mark to the claimed "micro-respirometry or bioenergetic measurements." See APEP ' 2144.08 //a, citing In re Ruschig, 343 F.2d 965, 974, 145 USPQ 274, 282 (CCPA 1965) (Rejection of claimed compound in light of prior art genus based on Petering is not appropriate where the prior art does not disclose a small recognizable class of compounds with common properties.). The Examiner's suggestion to combine Beebe with the specific metabolite measurements is improper hindsight. 
The Examiner's mere statement that Beebe can be modified is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the reference teachings. Id. The 

It is noted that the applicant has misrepresented the examiner’s rational for combining the references by stating that the sum of the examiner’s rational was that the combination was obvious “because it allows measurements of metabolic activity”.  This was merely a statement of fact regarding the Teich reference, and applicant does not deny this statement of fact. The examiner’s actual rational was clearly pointed out in the same sentence, i.e. that utilizing a probe of Teich improves that ability to detect changes in a well of a multiwell device.  The applicant does not refute or even address this rational and as such applicant’s arguments are not persuasive.
	Furthermore applicant’s argument that “Beebe does not teach or suggest measurements of metabolic activities” is so clearly spurious as Beebe disucsses measuring metabolites a number of times and specifically notes that “The present disclosure is not limited to particular applications. Examples include, but are not limited to, metabolic assays,…”.  Beebe however does not discuss specifics of the metabolic assays which may be performed utilizing the device and associated methods.  Thus one of ordinary skill in the art would look to outside sources or other knowledge in the art to determine what 

Applicant also argues “The Examiner has failed to provide any detailed analysis regarding claim 16. In particular, the Examiner has failed to point to a teaching or suggestion in either of Beebe or Teich with regard to the subject matter of claim 16. For at least this reason, Applicants request allowance of claim 16. “

It is noted that the examiner specifically noted where the Teich reference taught the features recited in claim 16 and noted that these features are combined with the primary reference to teach these features.  Applicant has not described why Teich does not disclose these features or why such features would not be obvious in a combination with the other references and as such applicant’s arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799